Title: To James Madison from James Swan, 22 April 1815
From: Swan, James
To: Madison, James


                    
                        
                            Sir
                        
                        Paris april 22d. 1815.
                    
                    I have the honor to write you this petition, as a Second request, that You give instructions to the person You may name as Minister to the French Court, that he demand of this Government, that liberty of which I have been unjustly deprived since the 28 July 1808; liberty which the french subjects in like cases, enjoy in the United States.
                    Not knowing what could prevent me receiving on my first petition or representation, that protection which is due to every of our own Citizens, I am led to presume it is owing to the neglect of M. Smith the then Secretary of State, for which at least, he is accountable to me.
                    In a succinct manner, I go to give you a general knowledge of my affair:
                    I had done great business with the House of Lubbert and Dumas of Hamburg. In 1803 we regulated our accots., excepting material errors, ommissions and four articles reserved at the foot of the accot.
                    
                    These last were left to the decision of two arbitrators, who on the 14 april 1807, declared me (or my old House) Debtor in 625.140f.67c.: but as I discovered several errors, double charges and ommissions, another arbitrage was signed the 12h. feby., preceeding that judgement; and altho’ twice prolonged, the last prorogation expired, ere the arbitrators could make their opinion on my claims.
                    Lubbert and Dumas seeing that they would be my debtors, and in a much larger Sum, than that adjudged to them by the first arbitrage, refused renewing the compromise of february 1807, unless I satisfied the first judgement: but as they were in their third failure, and offered no kind of Solvability to answer to my demands, I could not do it, with any safety to my own interest.
                    The 10h. Septr. 1807, a Law (No. 1.) was passed here, virtually against the British prisoners, but from the general term foreigner, the Citizens of the united states were subjected to its influence. The judgement for 625.140f.67c. formed a title, (as would an accot. Current in the hands of a dishonest man, altho’ settled and the balance paid 20 years ago) and on the 28h. July 1808 I was incarcerated for want of giving Security for that large Sum which I do not owe: bail is unknown here. In the month of June preceeding, finding that Lubbert & Dumas would not render me justice by an amical arrangement of arbitrators, I commenced a suit against them for upwards of Three millions of francs: but by intrigue, influence & corruption—(too much practised here) I have not been able to obtain judgement. It is upwards of two Years that I got a rule of Court, and the arbitrator named by the Tribunal has never been able to make a report, occasioned by the chicanes and evasions of my adversaries.
                    The Convention of 1800, between the United States and France, existed at the time of my arrestation, and during eleven months after. In it provision is made, that our Citizens shall enjoy in France for their Trade, negotiations & persons, the same priviledges that the French Citizens enjoy with us: Farther that we shall be treated in France as the most favored nation: now as the Swiss by their convention with France the 27 Septr. 1803, provides article 14 (no. 2.) that in all processes, the Swiss in France shall not be obliged to furnish any Security or deposit, to which the french themselves are not subjected: hence we ought to enjoy the same advantage.
                    These national warrantees, and the iniquity of confining me for an arbitral judgement legally disputed, whilst I had a more important one not yet decided, were represented to General Armstrong, at that time our Minister here, with a request to ask for redress from this Government. He said, he had made a demand in my favor, without effect: but I suspect, and for reasons which shall be known hereafter, that if he did make an application, it was with the design that it should not succeed. After him, came mr. Barlow who acted with sincere Zeal: but as I was before the Tribunals of justice,

it was alledged that Government could not interfere, untill all judiciary means had been used; especially as at that time the Convention was expired. Since then mr. Crawford made application and with no better success; Finally I offered to give Bail not to quit France untill my affairs with Lubbert and Dumas be settled, and that if I should be debtor that they be paid but as no law recognised such moral Security, it was not récéivable.
                    My friends in this Government, lamenting the inefficacy of the Laws, the slow progress of Judiciary relief, and the interminable decision of the rule of Court, see no means of my obtaining liberty, but by taking Letters of neutralisation as a french subject, or that You Sir, as chief of the fed[e]ral Government, and the natural protector of injured americans, instruct your Minister here, to demand for me, those priviledges which were warranted by the late and precedent Conventions; and that reciprocity which is practised between all friendly nations. The former I never will do, The latter is in your power; and may
                    I pray You to exercise it in my favor? If old Services (No. 3) in the Revolution which brought about our Independenc⟨e⟩ and advantages since, lavished on our public, merit your particular attention and favor, I hope to receive both.
                    The waste of property, the loss of business and of Credit, caused by my unjust detention, are small evils compared to that of so many years absence from the domestic enjoyments which I so eminently possessed. I supplicate you to restore me to them by your interference in making cease my long captivity, which according to M. Fox (on the debates if I recollect right of a projected War for the liberty of curing fish on Falkland’s Islands,) is the greatest national offence: for said he, an hours privation of liberty of one of the meanest British subjects, would be a just cause of War: but not whether a few merchants should cure fish on an Island, which has always, though desert, belonged to Spain. I have no doubt that you would not have declared the late war, but for the detention of our Citizens. I am with respect Sir Your most obedt. huml. Sert
                    
                        
                            Jam’s. Swan
                            
                        
                    
                    
                        P.S. I presume on my right, and that I shall receive your protection without the sollicitation of friends, otherwise I could trouble you with numerous recommendations, and individual importunities.
                    
                